993 So.2d 1207 (2008)
In re David F. POST.
No. 2008-B-1678.
Supreme Court of Louisiana.
November 10, 2008.
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") filed formal charges against respondent, David F. Post, alleging violations of the Rules of Professional Conduct arising out of his handling of a real estate matter. Respondent and the ODC jointly stipulated to the facts and rule violations, and the matter then proceeded to a hearing in mitigation. The hearing committee subsequently recommended that respondent receive a public reprimand. Following its review, the disciplinary board publicly reprimanded respondent.
The ODC sought review by this court of the public reprimand. We ordered the parties to submit written briefs addressing the issue of whether the record filed herein supports the board's report. Both respondent and the ODC submitted briefs in response to the order.
Having reviewed the record and the briefs of the parties, we find the disciplinary board reached the correct result in this matter. Accordingly, we will not disturb the disposition of the disciplinary board.